
	

113 HR 1520 IH: POW/MIA Accounting and Recovery Support Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1520
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Lynch (for
			 himself, Mr. Thompson of Pennsylvania,
			 Mr. Higgins,
			 Mr. Danny K. Davis of Illinois, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of Defense to allow civilian
		  employees of the Department of Defense to delay furloughs until returning from
		  a deployment in support of accounting and recovery efforts by the Joint POW/MIA
		  Accounting Command.
	
	
		1.Short titleThis Act may be cited as the
			 POW/MIA Accounting and Recovery
			 Support Act of 2013.
		2.Exception to civilian
			 furlough requirements for Department of Defense employees deployed in support
			 of Joint POW/MIA Accounting Command accounting and recovery
			 effortsThe Secretary of
			 Defense shall require that, with respect to a civilian employee of the
			 Department of Defense who is required to take a furlough that would otherwise
			 occur during the deployment of that employee in support of accounting and
			 recovery efforts by the Joint POW/MIA Accounting Command, the employee may take
			 the furlough after returning from the deployment.
		
